UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended November 30, 2011 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-18105 VASOMEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 11-2871434 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) 180 Linden Ave., Westbury, New York 11590 (Address of principal executive offices) Registrant’s Telephone Number (516) 997-4600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[X] Number of Shares Outstanding of Common Stock, $.001 Par Value, at January 9, 2011 – 153,186,296 Page 1 Vasomedical, Inc. and Subsidiaries INDEX PART I – FINANCIAL INFORMATION 3 ITEM 1 - FINANCIAL STATEMENTS (unaudited) CONSOLIDATED CONDENSED BALANCE SHEETS as of November 30, 2011 and May 31, 2011 3 CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS for the Three and Six Months Ended November 30, 2011 and November 30, 2010 4 CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS for the Six Months Ended November 30, 2011 and November 30, 2010 5 NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 6 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 ITEM 4 - CONTROLS AND PROCEDURES 28 PART II - OTHER INFORMATION 29 ITEM 6 – EXHIBITS: 29 Page 2 ITEM 1 - FINANCIAL STATEMENTS Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED BALANCE SHEETS November 30, 2011 May 31, 2011 ASSETS (unaudited) (audited) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Accounts and other receivables, net of an allowance for doubtful accounts and commission adjustments of $1,617,193 at November 30, 2011, and $1,296,947 at May 31, 2011 Inventories, net Financing receivables, net Deferred commission expense Deferred related party consulting expense - current portion Other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $1,789,204 at November 30, 2011, and $1,633,290 at May 31, 2011 GOODWILL - DEFERRED DISTRIBUTOR COSTS, net of accumulated amortization of $588,876 at November 30, 2011, and $464,402 at May 31, 2011 - FINANCING RECEIVABLES, net DEFERRED RELATED PARTY CONSULTING EXPENSE OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued commissions Accrued expenses and other liabilities Sales tax payable Deferred revenue - current portion Deferred gain on sale-leaseback of building - current portion Accrued professional fees Trade payable due to related party Total current liabilities LONG-TERM LIABILITIES Deferred revenue Accrued rent expense - Deferred gain on sale-leaseback of building - Notes payable due to related party - Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES (NOTE P) STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 1,000,000 shares authorized; 0 shares at November 30, 2011 and 299,024 shares at May 31, 2011 issued and outstanding - Common stock, $.001 par value; 250,000,000 shares authorized; 153,103,796 shares at November 30, 2011 and 117,078,704 at May 31, 2011 issued and outstanding Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income - Total stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. Page 3 Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Six Months Ended November 30, Three Months Ended November 30, Revenues Equipment sales $ Equipment rentals and services Commissions Total revenues Cost of revenues Cost of sales, equipment Cost of equipment rentals and services Cost of commissions Total cost of revenues Gross profit Operating expenses Selling, general and administrative Research and development Total operating expenses Operating income (loss) ) ) Other income (expenses) Interest and financing costs ) Interest and other income, net Amortization of deferred gain on sale-leaseback of building Total other income, net Income (loss) before income taxes ) ) Income tax expense, net ) Net income (loss) ) ) Preferred stock dividends $ ) ) $ ) ) Net (loss) income applicable to common stockholders $ ) $ ) $ $ ) Other comprehensive (loss) income Foreign currency adjustments - - Comprehensive (loss) income $ ) $ ) $ $ ) Earnings (loss) per common share - basic $ ) $ ) $ $ ) - diluted $ ) $ ) $ $ ) Weighted average common shares outstanding - basic - diluted The accompanying notes are an integral part of these consolidated condensed financial statements. Page 4 Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended November 30, Cash flows from operating activities Netincome (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities Depreciation and amortization of property and equipment Amortization of deferred gain on sale-leaseback of building ) ) (Gain) on disposal of fixed assets ) - Provision for doubtful accounts Amortization of deferred distributor costs Share-based compensation Amortization of deferred consulting expense - Changes in operating assets and liabilities: Accounts and other receivables ) ) Inventories, net ) Finance receivables ) Deferred commission expense ) ) Other current assets ) Other assets ) ) Accounts payable ) Accrued commissions Accrued expenses and otherliabilities Sales tax payable Deferred revenue Accrued rent expense ) ) Accrued professional fees ) ) Trade payable due to related party ) Other long-term liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities Purchases of property and equipment ) ) Acquisition of Fast Growth Enterprises ) - Cash acquired through purchase of Fast Growth Enterprises - Net cash used in investing activities ) ) Cash flows from financing activities Issuance of note payable - Proceeds from preferred stock - Net cash (used) provided by financing activities - Effect of exchange rate differences on cash - NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH INFORMATION Interest paid $ $ Income taxes paid $ $ SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Inventories transferred to property and equipment, attributable to operating leases, net $ $ Issuance of note payable for purchase of insurance policy $
